Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-10-2009

Thomas Washam v. Louis Stesis
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3869




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Thomas Washam v. Louis Stesis" (2009). 2009 Decisions. Paper 1551.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1551


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-121                                                     NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT


                                   No. 08-3869


                            THOMAS S. WASHAM,
                                           Appellant

                                        v.


                              LOUIS G. STESIS;
                            DEBORAH GASTON;
                      KAREN J. CUBA, IN THEIR OFFICIAL
                        AND INDIVIDUAL CAPACITIES



                 On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                           (D.C. Civil No. 07-cv-2907)
                 District Judge: Honorable Lawrence F. Stengel


      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 March 5, 2009

             Before: BARRY, AMBRO and SMITH, Circuit Judges

                          (Opinion filed: April 10, 2009)




                                    OPINION

PER CURIAM

    Thomas Washam, a prisoner proceeding pro se, appeals the decision of the District
Court granting the Defendant-Appellees’ motions to dismiss pursuant to Fed. R. Civ. P.

12(b)(6). We agree with the decision of the District Court and will dismiss the appeal

pursuant to 28 U.S.C. § 1915(e)(2)(B).

                                               I

       In October 1987, Washam was convicted in the Delaware County Court of

Common Pleas (DCCCP) of first-degree murder, for which he was sentenced to life

imprisonment. He received no relief on direct appeal and, between 1991 and 2006, filed

several petitions for post-conviction relief, both at the state and federal levels. All such

petitions were denied or dismissed.

       In August 2007, Washam filed a civil rights action pursuant to 42 U.S.C. § 1983.

Washam’s complaint alleges that his constitutional rights were violated by the

“malfeasance” of Louis Stesis, a Delaware County Assistant District Attorney; the

“nonfeasance” of Deborah Gaston, the Director of the Office of Judicial Support for the

DCCCP; and the “misfeasance” of Karen Cuba, the Administrator of the Jury

Commission for the DCCCP. In effect, Washam argues that the Defendants’ acts amount

to a Batson violation. Stesis, followed by Gaston and Cuba, filed motions to dismiss

Washam’s complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure,

which the District Court granted. Washam filed a timely notice of appeal.

                                              II

       A federal court must dismiss the complaint or appeal of a plaintiff proceeding in



                                              2
forma pauperis if the action is “frivolous.” 28 U.S.C. § 1915(e)(2). The United States

Supreme Court clarified this standard in Neitzke v. Williams, 490 U.S. 319 (1989),

stating that a complaint is frivolous “where it lacks an arguable basis either in law or

fact.” 490 U.S. at 325.

       We have jurisdiction pursuant to 28 U.S.C. § 1291, and we exercise plenary review

over the District Court order granting the Rule 12(b)(6) motions. See McGovern v.

Philadelphia, 554 F.3d 114, 115 (3d Cir. 2009). “We accept all well-pleaded allegations

in the complaint as true and draw all reasonable inferences in [Washam’s] favor.” Id.

Because Washam is proceeding pro se, we construe his pleadings liberally. See Haines v.

Kerner, 404 U.S. 519, 521 (1972). “The District Court’s judgment is proper only if,

accepting all factual allegations as true and construing the complaint in the light most

favorable to [Washam], we determine that [Washam] is not entitled to relief under any

reasonable reading of the complaint.” McGovern, 554 F.3d at 115.

       The District Court reasoned that Washam’s § 1983 complaint is barred on three

grounds. First, Washam’s claim is barred by the statute of limitations. A two-year statute

of limitations applies to § 1983 claims arising from conduct in Pennsylvania. See

Sameric Corp. of Delaware, Inc. v. Philadelphia, 142 F.3d 582, 599 (3d Cir. 1998). A §

1983 “cause of action accrues when the plaintiff knew or should have known of the injury

upon which [the] action is based.” Id. The District Court determined that because

Washam seeks relief based on an alleged Batson violation at his 1987 murder trial, his



                                              3
complaint was filed long after the expiration of the limitations period. We agree.

       We also agree with the District Court’s determination that Washam’s claim is

barred by Heck v. Humphrey, 512 U.S. 477 (1994). Under Heck, a plaintiff may not

pursue a claim under § 1983 for actions that would directly or implicitly call into question

the validity of his conviction unless he demonstrates that the “conviction or sentence has

been reversed on direct appeal, expunged by executive order, declared invalid by a state

tribunal authorized to make such determination, or called into question by a federal

court’s issuance of a writ of habeas corpus.” Id. at 486-87. Because Washam’s § 1983

complaint seeks relief for conduct that he alleges resulted in an improper conviction due

to a Batson violation, and because that conviction still stands, dismissal under Rule

12(b)(6) is appropriate.

       Finally, the District Court reasoned that Washam’s claim must be dismissed

because all three defendants are entitled to immunity. Defendants Gaston and Cuba are

entitled to judicial or quasi-judicial immunity, which applies to court staff acting in their

official capacities. See Marcedes v. Barrett, 453 F.2d 391, 391 (3d Cir. 1971). Likewise,

because prosecutors have absolute immunity from civil suits under § 1983 for their

performance of typical prosecutorial functions and activities, Defendant Stesis is entitled

to prosecutorial immunity.1 See Buckley v. Fitzsimmons, 509 U.S. 259, 272-73 (1993);


   1
    Notably, Stesis was not even the prosecutor involved in Washam’s murder trial.
Rather, he represented the Commonwealth of Pennsylvania in Washam’s PCRA
proceedings.

                                              4
Impler v. Pactman, 424 U.S. 409, 430 (1976). We agree with the District Court.

       Accordingly, Washam’s complaint “lacks an arguable basis [] in law,” Neitzke v.

Williams, 490 U.S. 319, 325 (1989), and we will dismiss it pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i).2




   2
     Washam also seeks to appeal the District Court’s denial of his “motion in opposition”
to the Defendants’ Rule 12(b)(6) motions. The District Court correctly denied his motion
as moot because the Rule 12(b)(6) motions were granted one month prior to Washam’s
opposition, and concluded that his motion could not be construed as a motion to
reconsider under Fed. R. Civ. P. 59(e) because it was untimely. As such, an appeal from
that order would also be frivolous under Neitzke.

                                            5